Notice of Pre-AIA  or AIA  Status


This action is responsive to amendments filed on 10/8/2021.  Claims 1-5, 8-11 and 13 have been amended.  Claims 1-13 are allowed.


REASON FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“splitting a service substream into a plurality of service substream, wherein the splitting step includes splitting the service stream based on a service type when the service stream is a hybrid service stream with at least two different service types of service data including at least two of control data, map data, audio data, video data, and security warning data, and splitting the service stream based on a transmission direction when the service stream is an asymmetric service stream including both uplink service data and downlink service data,
transmitting service data of each service substream of the plurality of service substrearms by using the established network slice, at least one service substream in the plurality of service substreams being transmitted by using a packet duplication mechanism." as stated in claims 1, 8 and 9.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-13 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


Sebestian et al. Pub. No.: (US 2003/0169720 A1).  The subject matter disclosed therein is pertinent to that of claims 1-13 (e.g., Subscriber unit in a hybrid link incorporating spatial multiplexing).
Rozental et al. Pub. No.: (US 2009/0003384 A1).  The subject matter disclosed therein is pertinent to that of claims 1-13 (e.g., Data transmission scheme with scheduling optimization for physical channel group).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446
/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446